UNITED STATES DISTRJCT COURT
SOUTHERN DISTRJCT OF NEW YORK

DENNIS SANTUCCI and KIMBERLEY
SANTUCCI,

                                Plaintiffs,
                                                              No. 17-cv-10204 (NSR)
       -against-
                                                               OPINION & ORDER
MICHAEL LEVINE, individually, WILLIS
STEPHENS, individually, TONY HAY,
individually and the TOWN OF SOUTHEAST, New
York,

                                Defendants.


NELSONS. ROMAN, United States District Judge

       Plaintiffs Dennis Santucci and Kimberley Santucci ("Plaintiffs") initiated this action on

December 29, 2017 by filing a federal complaint, which they amended on October 2, 2018, against

Defendants Michael Levine, Willis Stephens, Tony Hay, and the Town of Southeast (the "Town")

(collectively, "Defendants"). (See Am. Compl. ("AC"), ECF No. 40.) Plaintiffs assert two claims

pursuant to 42 U.S.C. § 1983, alleging that (1) Defendants Hay and the Town retaliated against

them in violation of the First Amendment and (2) all Defendants violated their Fourteenth

Amendment right to equal protection. Presently before the Court is Defendants' motion to dismiss

the AC pursuant to Federal Rule of Civil Procedure 12(b)(6) (the "Motion"). (See Defs. Mot. to

Dismiss ("Defs. Mot."), ECF No. 43.)

       For the following reasons, Defendants' motion is GRANTED.

                                          BACKGROUND

       The following facts are derived from the AC and are assumed to be true for the purposes

of the Motion.                                     I
                                                   I



                       DOCUl'viENT                 11

                   1
                       ELECTRONICALLY              :i
                   I DOC#:_______                  ~
                   l( DATE FILED:    ~/~~~2:~(Jl
    I.   Factual Background

      A. Plaintiffs’ Property Grievances

         Plaintiffs are the owners of a parcel of land located at 5 Shady Lane, Southeast, New York.

(AC ¶ 2.) They have resided at 5 Shady Lane since July 2013. (Id.) Plaintiffs’ neighbor is Mr.

Eric Heinecke (“Heinecke”), who resides at 7 Shady Lane. (Id. ¶¶ 3, 11.) As the AC details, 5

Shady Lane and 7 Shady Lane are contiguous properties, slopping downwards from north to south.

(Id. ¶ 11.) Both properties are also situated in a R-60 zoning district within the Town. (Id.)

         Unfortunately for Plaintiffs, Heinecke has “openly and continuously” used and developed

his property in a manner that allegedly violates several provisions of the Town Code. (Id. ¶ 14.)

Specifically, Heinecke has (1) expanded a “visually offensive” motorcycle racetrack (“Motocross

Track”), in violation of Town Code Section 134-3; (2) created and used an access road to the

Motocross Track; (3) altered his property’s grades to the north, south, and west as a result of the

Motocross Track’s expansion, in violation of Town Code Section 69-8; (4) publicly advertised and

operated a commercial automobile repair facility on his property, which created substantial noise

and violated Town Code Section 138-17; (5) constructed “unsightly and extremely high” berms,

in violation of Town Code Section 69; (6) permitted the use of motor vehicles within 100 feet of

Plaintiffs’ property, in violation of Chapter 134(E) of the Town Code; (7) removed soil from the

common boundary with Plaintiffs’ property, in violation of Town Code Section 69-8; (8) added

several hundred cubic yards of fill, in violation of the Town Code 1; (9) constructed a “watchtower”

for spectators to observer races; and (10) converted a former restaurant into a residence. (Id.)

         Plaintiffs have not stood silent about these issues. Rather, they have repeatedly challenged

Defendants about the legality of Heinecke’s use of his property, although the AC is often not clear



1
         The AC does not provide the specific Town Code provision Heinecke allegedly violated.

                                                           2
about when Plaintiffs specifically raised their concerns. As detailed below, Defendants have

generally dismissed or ignored Plaintiffs’ ten complaints.

    1. Motocross Track

       At the heart of Plaintiffs’ allegations is the Motocross Track. Plaintiffs, for their part, have

identified to Defendants several Town Code violations related to this use of Heinecke’s property.

(Id. ¶ 12.) On July 12, 2017, Defendant Levine—the Town’s Building Inspector (id. ¶ 3)—

eventually addressed these Motocross Track-related complaints, but he did not resolve the issue in

Plaintiffs’ favor. 2 (Id. ¶ 12.) Instead, he concluded that the Motocross Track was a permissible

“accessory use” under Town Code Section 138-4B. (Id.) Because the Motocross Track was an

“accessory use,” Defendant Levine “refused to enforce” the Town Code against Heinecke. (Id.)

In doing so, he also “singled [] Plaintiffs out” for complaining about Heinecke’s property use. (Id.)

    2. Access Road to the Motocross Track

       At some earlier point in time, Heinecke asserted a property interest in the northern corner

of Plaintiffs’ land for use as a vehicular access point. (Id. ¶ 18.) Eventually, on December 14,

2015, Defendant Levine urged Plaintiffs to allow Heinecke to use this corner, and to remove the

surveyor marker delineating the northern lot line of their property. (Id. ¶ 19.) Defendant Levine

explained that if they allowed Heinecke to use this northern corner, as requested, “a ‘lot’ of

Plaintiffs’ problems with the [T]own would ‘go away.’” (Id. ¶ 20.) Plaintiffs did not agree, which

extended their “difficulties” with the Town. 3 (Id. ¶ 21.)




2
       Defendant Levine’s decision appears to be included in Defendants’ Exhibit List, Exhibit D. (Defs. Mot.
       Exhibit List (“Defs. Ex. List”), ECF No. 46, Ex. D.) The Court has taken judicial notice of the records
       listed in Exhibits B-F of Defendants Exhibit List, as it is permitted to do on a motion to dismiss. Weiss v.
       Inc. Vill. of Sag harbor, 762 F. Supp. 2d 560, 567 (E.D.N.Y. 2011).
3
       The AC does not note what those difficulties specifically entailed.

                                                             3
    3. Alteration of Property Grades

       Heinecke “frequently and extensively” altered—and apparently continues to alter—the

grades on his property. (Id. ¶ 22.) Despite awareness of these alterations and Plaintiffs’ “repeated

objections,” Defendant Stephens—the Town Attorney and Heinecke’s personal attorney for

zoning/land disputes (id. ¶ 5)—has not taken action against Heinecke. 4 (Id.¶ 23.)

    4. Operation of an Automobile Repair Shop on the Property

       In conjunction with his Motocross Track, Heinecke operated a commercial vehicle repair

facility on his property, which Defendant Stephens frequently used. (Id. ¶¶ 24-25.) Plaintiffs, on

an unspecified date, lodged a complaint to Defendant Levine about this issue. (Id. ¶ 26.)

Defendant Levine later advised Heinecke that he would inspect the facility, allowing Heinecke to

“conceal the commercial equipment that would have clearly evidenced commercial use.” (Id. ¶¶

26-27.) Having not identified a violation, Defendant Levine took no action. (Id. ¶ 27.)

    5. Construction of Berms on the Motocross Track

       Heinecke’s development of the Motocross Track involved constructing “very high berms.”

(Id. ¶ 28.) Plaintiffs, at an unspecified point in time, raised concerns about the berms to Defendant

Levine. (Id. ¶ 29.) Defendants Stephens was also aware of them because of his “frequent

presence” at 7 Shady Lane. (Id.) Neither Defendant Levine nor Defendant Stephens took

enforcement action against Heinecke. (Id.)

    6. Operation of Motor Vehicles Near Plaintiffs’ Property

       Heinecke’s operation of the Motocross Track meant that motor vehicles operated at high

speeds within a few feet of the properties’ common boundary line. (Id. ¶ 30.) Plaintiffs raised


4
       Plaintiffs do not indicate whether Defendant Levine had been made aware of this issue. However,
       according to Exhibit D, Defendant Levine did conclude that Heinecke’s alterations to the contours of his
       property were a violation of Chapter 69 Article II of the Town Code and, in turn, allowed Heinecke to
       apply for a special permit. (Defs. Ex. List, Ex. D at 3-5.)

                                                           4
this issue with Defendant Levine, but, relying on his determination that the Motocross Track was

an “accessory use,” he disregarded the complaint. 5 (Id. ¶ 31.)

    7. Removal of Soil from the Properties’ Boundary

       Heinecke began removing soil from the common boundary line between 7 Shady Lane and

5 Shady Lane. (Id. ¶ 32.) On another unidentified date, Plaintiffs expressed their belief to

Defendant Levine that this soil removal was impermissible. (Id.) Defendant Levine, however,

refused to inspect Heinecke’s property, advising Plaintiffs that he was “too busy.” (Id. ¶ 33.)

    8. Addition of Yard Fill

       Heinecke added “hundreds of yards of fill” to his property in excess of the “one hundred

cubic yard per acre” limit set by the Town. (Id. ¶ 34.) Despite Plaintiffs’ (undated) complaints,

neither Defendant Levine nor Defendant Stephens acted. (Id. ¶ 35.)

    9. The Watchtower

       To allow spectators to observe races on the Motocross Track, Heinecke constructed a

“watchtower.” (Id. ¶ 37.) At some point, Plaintiffs protested to Defendant Levine. (Id. ¶ 38.)

Nevertheless, he “summarily dismissed” their complaint on a “calculatedly fabricated” premise

that the watchtower was a children’s swing. (Id.) After Defendant Levine’s declination, Heinecke

later added a slide to the tower “to give the impression” that it was a children’s play area. (Id.)

    10. Conversion of the Restaurant into a Residence

       Finally, in or about March 2016, Plaintiff raised concerns about Heinecke’s conversion of

a restaurant located on his property into a residence. (Id. ¶ 39.) Again, Defendant Levine ignored

their complaint, explaining that it was permissible to have two residences on one lot. (Id. ¶ 40.)




5
       The operation of motor vehicles on Heinecke’s’ property appears to have been addressed in Defendant
       Levine’s June 12, 2017 assessment. (Defs. Ex. List, Ex. D at 3.)

                                                       5
    B. Defendants’ Conduct Towards Plaintiffs

       As Plaintiffs raised their grievances, they faced apparent affirmative pushback from

Defendants Levine, Stephens, and Hay. Plaintiffs explain that this was part of a scheme to silence

them. (Id. ¶ 13.)

    1. Defendant Levine

       While Defendant Levine repeatedly declined to enforce Heinecke’s purported violations of

the Town Code, he instituted against Plaintiffs enforcement actions related to similar issues. For

example, although he did not take remedial or enforcement action against Heinecke because of the

grade alterations made to the Motocross Track, Defendant Levine did challenge Plaintiffs’ grading

at the front of their property. 6 (Id. ¶ 23.) This forced Plaintiffs to purchase expert assistance to

show that any grading issue had been resolved. (Id.) Similarly, although he took no action when

Heinecke added fill to his property, Defendant Levine brought an enforcement action against

Plaintiffs when they added two hundred cubic yards of fill to their property. 7 (Id. ¶ 36.)

       In other instances, such as on December 12, 2014, Defendant Levine cited Plaintiffs for

“wetlands violations” occurring on another property, 1 Shady Lane, at which Dennis Santucci was

undertaking repair work. (Id. ¶ 49.) By filing a wetlands violation against 5 Shady Lane,

Defendant Levine gave the impression that Plaintiffs’ property title was compromised. (Id. ¶ 50.)

Plaintiffs objected, but the violation remained on file for months. (Id. ¶ 51.)

       Defendant Levine’s conduct apparently extended to his interpretation of Town Codes.

Specifically, he “intentionally misinterpreted the law” to reach the conclusion that the Motocross

Track was an “accessory use” that did not warrant an enforcement action. 8 (Id. ¶ 12.)


6
       The AC does not specify when this enforcement action occurred, or what zoning codes were enforced.
7
       The AC does not specify when this enforcement action occurred, or what zoning codes were enforced.
8
       Then, on June 24, 2017, Defendant Levine publicly criticized Plaintiffs because of their repeated complaints
       about Heinecke’s property. (Id. ¶ 4.) Plaintiffs do no allege what this critique entailed or where it occurred.

                                                             6
     2. Defendant Stephens

        Plaintiffs have what can generously be described as an acrimonious relationship with

Defendant Stephens. For example, while acting as Heinecke’s personal attorney, he, on December

14, 2015, threatened to sue Plaintiffs if they did not “accede to Heinecke’s” demand that he be

permitted to use the northern corner of Plaintiffs’ property. 9 (Id. ¶¶ 5, 19.)

        Undeterred, Plaintiffs continued to challenge the legality of the Motocross Track and its

day-to-day operation. 10 (Id. ¶ 15.) As a result, on April 26, 2017, Defendant Stephens warned

Plaintiffs’ counsel that the Town would “make it difficult for [] Plaintiffs to develop their property”

if they continued to express their opinions. 11 (Id. ¶ 16.) Plaintiffs ultimately ignored these

warnings and continued their vocal opposition to the Motocross Track. (Id. ¶ 17.)

     3. Defendant Hay

        Plaintiffs also attempted to raise their concerns with Defendant Hay, the elected Supervisor

of the Town. (Id. ¶ 9, 43.) Yet on July 27, 2017, when Defendant Hay learned that Plaintiffs had

attempted to address him in person, he instructed Plaintiffs to communicate any future concerns to

him in writing. (Id. ¶ 43.) Later, on November 16, 2017, Defendant Dennis Santucci (“Mr.

Santucci”) attended a Town Board meeting to express his opinion about the Town’s code

enforcement. (Id. ¶ 47.) When he attempted to raise his concerns during the public comment

portion of the meeting, Defendant Hay “immediately announced” that the “th[e] [public] comment

[was] over.” (Id. ¶ 48.) This prevented Mr. Santucci from speaking at the meeting. (Id.)




9
        Five months later, around May 2016, Plaintiffs filed an ethics complaint with the Town regarding Defendant
        Stephens because of his improper insulation of Heinecke, in concert with Defendant Levine, from any code
        enforcement. (Id. ¶ 41.) The Town ultimately concluded on May 25, 2016 that any collaboration between
        Defendant Stephens and Defendant Levine did not violate the Town’s Ethics Code. (Id. ¶ 42.)
10
        The AC does not specify to whom Plaintiffs complained.
11
        The AC does not specify whether privy to or aligned with Defendant Stephens’s sentiment.

                                                            7
 II.   Procedural Background

       On December 29, 2017, Plaintiffs commenced this action pursuant to 42 U.S.C. § 1983,

alleging that Defendants (1) engaged in a retaliatory plan to silence Plaintiffs, in violation of the

First Amendment; and (2) selectively enforced the Town’s zoning laws against Plaintiffs, in

violation of the Equal Protection Clause of the Fourteenth Amendment. (ECF No. 1.) Defendants

initially moved to dismiss the complaint on September 20, 2018 (ECF No. 30), but, on October 2,

2018, Plaintiffs filed the AC to remove its official capacity claims against Defendants. (ECF No.

40.) Pursuant to a joint stipulation to allow Defendants to file a motion to dismiss the AC (ECF

No. 39), Defendants then filed the present Motion on November 15, 2018. (ECF No. 43.)

       Defendants move to dismiss the AC on several grounds. First, Defendants contend that

dismissal is warranted because Plaintiffs failed to allege the dates of wrongdoing regarding several

of the acts of misconduct alleged in the AC and, in other cases, failed to identify the specific Town

Codes or Laws that Defendants selectively enforced. (Defs. Memo. of Law in Support of Their

Motion to Dismiss (“Defs. Mot.”), ECF No. 47, at 8, 10.) Defendants also argue that several of

Plaintiffs’ claims are time barred under the applicable statute of limitations. (Id. at 9.) Second,

Defendants argue that Plaintiffs have failed to state a viable Equal Protection claim against

Defendants. (Id. at 11.) Third, Defendants maintain that Plaintiffs have not sufficiently pleaded a

cause of action for First Amendment retaliation. (Id. at 16.) Finally, Defendants contend that any

claims against Defendant Hay must be dismissed for lack of personal involvement, and that

Defendant Stephens cannot be liabile for merely providing legal counsel. 12 (Id. at 19.)



12
       Plaintiffs removal of their official capacity claims in the AC renders moot Defendants’ motion to dismiss
       those claims. The Court notes that Defendants did not challenge whether Plaintiffs sufficiently pleaded that
       Defendants acted under a municipal policy or custom, as would be required to bring claims against the Town
       under Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 690-91 (1978). As neither party raised this issue, the
       Court does not address it. See Dodson v. Board of Educ. of the Valley Stream Union Free School Dist., 44
       F. Supp. 3d 240, 247 (E.D.N.Y. 2014) (declining to address a Monell issue where neither party raised it).

                                                            8
                                           Legal Standards

  I.    Rule 12(b)(6)

        Under Rule 12(b)(6), the inquiry for a motion to dismiss is whether the complaint

“contain[s] sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on

its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550

U.S. 544, 570 (2007)). “While legal conclusions can provide the framework of a complaint, they

must be supported by factual allegations.” Id. at 679. A court must take all material factual

allegations as true and draw reasonable inferences in the non-moving party’s favor, but it is “‘not

bound to accept as true a legal conclusion couched as a factual allegation,’” or to credit “mere

conclusory statements” or “[t]hreadbare recitals of the elements of a cause of action.” Id. at 678

(quoting Twombly, 550 U.S. at 555).

        When considering a motion to dismiss, a court is generally confined to the facts alleged in

the complaint. Cortec Indus. v. Sum Holding L.P., 949 F.2d 42, 47 (2d Cir. 1991). A court may,

however, consider documents attached to the complaint, statements or documents incorporated

into the complaint by reference, matters of which judicial notice may be taken, public records, and

documents that the plaintiff either possessed or knew about, and relied upon, in bringing the suit.

Kleinman v. Elan Corp. plc., 706 F.3d 145, 152 (2d Cir. 2013).

        To determine whether a complaint states a plausible claim for relief, a court must consider

the context and “draw on its judicial experience and common sense.” Iqbal, 556 U.S. at 679. A

claim is facially plausible when the facts allow a court “to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. at 678.




                                                       9
 II.   Section 1983

       Under Section 1983, “[e]very person who, under color of any statute, ordinance, regulation,

custom, or usage, of any State . . . subjects, or causes to be subjected, any citizen of the United

States . . . to the deprivation of any rights, privileges, or immunities secured by the Constitution

and laws, shall be liable to the party injured.” 42 U.S.C. § 1983. “Section 1983 itself creates no

substantive rights; it provides only a procedure for redress for the deprivation of rights established

elsewhere.” Sykes v. James, 13 F.3d 515, 519 (2d Cir. 1993). As such, to successfully assert a

Section 1983 claim, “a plaintiff must demonstrate: ‘(1) a right secured by the Constitution or laws

of the United States was violated, and (2) the right was violated by a person acting under color of

state law, or a state actor.’” Town and Country Adult Living, Inc. v. Vill./Town of Mount Kisco,

No. 17-CV-8586 (CS), 2019 WL 1368560, at *17 (S.D.N.Y. Mar. 26, 2019).

       It is well settled in this Circuit that personal involvement in an alleged constitutional

deprivation is a perquisite to an award of damages under Section 1983. Colon v. Coughlin, 58

F.3d 865, 873 (2d Cir. 1995). Personal involvement entails an “intentional participation in the

conduct constituting a violation of the victim’s rights by one who knew of the facts rendering it

illegal.” Gronowski v. Spencer, 424 F.3d 285, 293 (2d Cir. 2005). In other words, a “plaintiff

must demonstrate that the individual defendant acted with an improper motive and played a

meaningful role in the decision making process, or was a moving force behind the discriminatory

treatment.” Town and Country Adult Living, Inc., 2019 WL 1368560 at *12 (internal quotations

and alterations omitted).

                                          DISCUSSION

       At issue on the Motion are Plaintiffs’ (1) First Amendment claim, against only Defendant

Hay and the Town, regarding a “retaliatory plan to silence [] Plaintiffs” (id. ¶¶ 52-53); and



                                                     10
(2) Fourteenth Amendment Equal Protection claim, against all Defendants, regarding the selective

enforcement of the Town Code against Plaintiffs (AC ¶¶ 54-55).

          Defendants offer several arguments in support of the Motion. As to the Equal Protection

claim, Defendants contend that dismissal is warranted because (1) Plaintiffs failed to allege the

dates of wrongdoing for several of the alleged acts of misconduct in the AC and, in other cases,

failed to identify the specific Town Code or Laws that have been selectively enforced (Defs. Mot.

8, 10.); (2) some of Plaintiffs’ claims are time barred under the applicable statute of limitations

(id. at 9); and (3) Plaintiffs’ Equal Protection claim is substantively deficient due to their failure to

identify a similarly situated comparator or establish Defendants’ bad faith or intent (id. at 11-16).

Regarding the First Amendment claim, Defendants maintain that (a) Plaintiffs have failed to

identify a deprivation of a protected First Amendment interest or establish a harm; and (b) in any

event, Plaintiffs’ claims are not ripe. (Id. at 16-19.) Defendants also contend, as an additional

basis for dismissal, that Plaintiffs have not pleaded Defendant Hay’s personal involvement, and

that Defendant Stephens cannot be liable for providing legal counsel to the Town. 13 (Id. at 19-22.)

          Below, the Court addresses these arguments.

     I.   Equal Protection Claim

          Plaintiffs’ AC sets forth a series of allegedly intentional and erroneous enforcement

decisions, which tended to benefit Heinecke and burden Plaintiffs. As Plaintiffs allege, this

“selective enforcement activity” targeted Plaintiffs in violation of their right to Equal Protection

under the law. (AC ¶ 55.) Defendants counter that, inter alia, Plaintiffs have not sufficiently

pleaded or established that “their property, or the nature of the violations charged against their

property,” is similarly situated to Heinecke’s property or his alleged zoning violations.


13
          In their reply papers, Defendants also challenge any claim against Defendant Stephens for lack of personal
          involvement. (Defs. Reply to Pls. Opp. (“Defs. Reply”), ECF No. 49, at 8.)

                                                              11
(Defs. Mot. 13.) Defendants further contend that Plaintiffs’ selective enforcement claims cannot

be maintained against Defendants Stephens or Hays, and that Plaintiffs’ claim regarding the

December 2014 wetlands violation is time barred. As explained below, the Court fully agrees.

    A. Selective Enforcement

        Under the Equal Protection Clause, “[n]o State shall . . . deny to any person within this

jurisdiction the equal protections of the laws.” U.S. Const. amend. XIV, § 1. The clause “is

essentially a direction that all persons similarly situated should be treated alike.” Thomas v. Town

of Southeast, 336 F. Supp. 3d 317, 331 (S.D.N.Y. 2018) (quoting Brown v. City of Oneonta, 221

F.3d 329, 337 (2d Cir. 2000)). To succeed on an Equal Protection claim, a “plaintiff must

demonstrate that [he or she] was treated differently than others similarly situated as a result of

intentional or purposeful discrimination.” Phillips v. Girdich, 408 F.3d 124, 129 (2d Cir. 2005)

(citing Giano v. Senkowski, 54 F.3d 1050, 1057 (2d Cir. 1995)).

        “Although the prototypical equal protection claim involves discrimination against people

based on their membership in a vulnerable class, [courts] have long recognized that the equal

protection guarantee also extends to individuals who allege no specific class membership but are

nonetheless subjected to invidious discrimination at the hands of government officials.” Harlen

Assocs. v. Inc. Vill. of Mineola, 273 F.3d 494, 499 (2d Cir. 2001). To this end, a plaintiff can show

that he or she was treated differently from similarly situated individuals in circumstances where

(1) “there was no rational basis for the difference in treatment (‘class of one’);” or (2) “the different

treatment was based on a malicious or bad-faith intent to injure (‘selective enforcement’).” Artec

Constr. & Dev. Corp. v. City of New York, No. 15-CV-9494 (KPF), 2017 WL 5891817, at *4

(S.D.N.Y. Nov. 28, 2017).




                                                       12
        Both parties seem to agree that Plaintiffs have brought a “selective enforcement” claim.

(Compare AC ¶ 55, and Pls. Mot. in Opposition to Defs. Mot. (“Pls. Opp.”), ECF No. 41, at 12,

with Defs. Mot. at 12-14.) And an essential component of such a claim is that the plaintiff

establishes that he or she is similarly situated with a comparator. Bishop v. Best Buy, Co., No. 08

Civ. 8427 (LBS), 2010 WL 4159566, at *11 (S.D.N.Y. Oct. 13, 2010).

        Generally, whether comparators are similarly situated is a fact issue for the jury. Harlen

Assocs., 273 F.3d at 499 n.2. This, however, is not an absolute rule. Id. Thus, on a motion to

dismiss, a court “must determine whether, based on a plaintiff's allegations in the complaint, it is

plausible that a jury could ultimately determine that the comparators are similarly situated.”

Panzella v. City of Newburgh, 231 F. Supp. 3d 1, 8 (S.D.N.Y. 2017). Conclusory allegations of

selective enforcement are insufficient. Id.

        Notably, courts within the Second Circuit have expressed disagreement on the degree of

similarity required by a selective enforcement claim. Some courts have applied the more exacting

standard used for class-of-one claims, i.e. requiring that “[t]he level of similarity between plaintiffs

and the persons with whom they compare themselves [] be extremely high.” See Kamholtz v. Yates

Cty., No. 08-CV-6210, 2008 WL 5114964, at *5 (W.D.N.Y. Dec. 3, 2008). Other courts have

applied a less demanding standard, requiring that plaintiffs “identify comparators whom a prudent

person would think were roughly equivalent.” Mosdos Chofetz Chaim, Inc. v. Vill. of Wesley Hills,

815 F. Supp.2d 679, 696 (S.D.N.Y. 2011) (internal quotations omitted); accord Yajure v. DiMarzo,

130 F. Supp. 2d 568, 572 (S.D.N.Y. 2001) (“The test for determining whether persons similarly

situated were selectively treated is whether a prudent person, looking objectively at the incidents,

would think them roughly equivalent.”). The Court need not resolve this split here because

Plaintiffs would not even meet the less demanding standard.



                                                      13
        Plaintiffs argue that they are similarly situated to Heinecke because (1) they are both real

property owners in the Town with contiguous properties that slope downwards from north to south;

and (2) their properties are both in a R-60 zoning district. (AC ¶ 11.) However, that is where the

similarities end. The AC does not identify any other factual similarities necessary to support a

plausible claim. For example, the AC does not note whether Plaintiffs’ property had similar types

of land uses or structures—whether non-conforming and/or “accessory” 14—against which

Defendants could have selectively enforced the Town Code. See, e.g., Panzella, 231 F. Supp. 3d

at 9 (concluding that plaintiffs, operators of a cruise boat business, did not identify similarly

situated comparators because, although the comparators both had boats and operated on the same

river, plaintiffs did not allege that defendant treated those comparators differently under similar

circumstances); Viteritti v. Inc. Vill. of Bayville, 918 F. Supp. 2d 126, 135-36 (E.D.N.Y. 2013)

(holding that plaintiffs did not establish that their property was similarly situated to comparators

because plaintiffs’ property contained significantly different structures than the comparators).

        Further, although Plaintiffs allege that Defendants selectively enforced two purported code

violations on their property (AC ¶¶ 23, 36), there is no indication that they were of a similar nature

or degree as those violations identified on Heinecke’s property. It is simply not plausible, on the

facts alleged, for a jury to find that Plaintiffs’ property is similarly situated to Heinecke’s property.

Plaintiffs’ Equal Protection claim is dismissed without prejudice. 15




14
        Upon a review of Exhibit D, it appears that there was some disagreement amongst the Town’s officials as to
        whether Heinecke’s Motocross Track was a “pre-existing, non-conforming use” (Defs. Ex. List, Ex. C) or an
        “accessory use” (Id. Ex. D at 3 n.2.) The distinction, however, is inconsequential here because Plaintiffs
        have not established that their property had any similar type of use on their property to which Defendants
        selectively enforced the Town’s Code.
15
        Because the Court has concluded that Plaintiffs failed to allege that Heinecke is a similarly situated
        comparator, it does not address Defendants’ intent, or whether, as Defendants have argued, Plaintiffs’ First
        Amendment claim “coalesces” with the Equal Protection claim. (Defs. Reply 3-4.)

                                                            14
     B. Defendant Stephens’s Personal Involvement

        In the AC, Plaintiffs contend that Defendant Stephens “knowingly acted in concert” with

the other Defendants to “publicly side[] . . . with Heinecke against Plaintiffs in connection with

land use and zoning issues affecting both of their properties.” (Id. ¶ 7.) To support an inference

of purported misconduct, Plaintiffs maintain that Defendant Stephens, “both as Town Attorney

and Heinecke’s personal attorney,” warned Plaintiffs’ counsel that the Town would “make it

difficult” for Plaintiffs to develop their property (id. ¶ 16), and, in other instances ignored

Heinecke’s purported violations (id. ¶¶ 23, 29). Plaintiffs, however, allege no tangible, non-

conclusory facts that indicate that Defendant Stephens, in his capacity as Town Attorney, was a

moving force in the decision to bring an enforcement action against Plaintiffs or to not bring an

enforcement action against Heinecke. See Zdziebloski v. Town of E. Greenbush, 336 F. Supp. 2d

194, 202 (N.D.N.Y. 2004) (concluding that a town attorney’s “[i]nvolvement in discussions that

[led] to a decision [by the town board was] not personal involvement”). Even had the Court not

dismissed Plaintiffs’ Equal Protection claim for failure to sufficiently identify a similarly situated

comparator, any claims against Defendant Stephens would nevertheless be dismissed, without

prejudice, for lack of personal involvement. 16

     C. Defendant Hay’s Personal Involvement

        Aside from a stray assertion that Defendant Hay had “plenary discretionary authority for

inter alia the enforcement of the Town’s Code” (id. ¶ 9), the AC does not explain how he was

personally involved, if at all, in any of the alleged zoning decisions. Therefore, any claims related




16
        Plaintiffs’ claims against Defendant Stephens would also be dismissed to the extent they are predicated on
        solely his conduct as Heinecke’s personal attorney. (See, e.g., AC ¶ 19.) It is well established that a claim
        under Section 1983 requires that a private attorney act under the color of law. See Fine v. City of New York,
        529 F.2d 70, 74 (2d Cir. 1975) (agreeing that defendant “did not act ‘under color of law’, but merely in the
        capacity of a private attorney then representing Fine in state criminal proceedings”).

                                                            15
to the enforcement of the Town Code are dismissed, without prejudice, as to Defendant Hay for

lack of personal involvement. See Raus v. Town of Southampton, No. CV 13-7056, 2015 WL

2378974, at *5 (E.D.N.Y. May 18, 2015) (dismissing claim against town supervisor because

complaint lacked specific allegations of personal involvement).

   D. Wetlands Violation

       There is no independent statute of limitations set by Section 1983. See Owens v. Okure,

488 U.S. 235, 239 (1989). For this reason, courts will apply “the statute of limitations for personal

injury actions under state law.” Hogan v. Fischer, 738 F.3d 509, 517 (2d Cir. 2013). The

applicable statute of limitations for Section 1983 claims arising in New York is three years. Pinaud

v. Cty. of Suffolk, 52 F.3d 1139, 1156 (2d Cir. 1995). Although there is an exception for continuing

violations, that doctrine only applies to “claims composed of a series of acts that collectively

constitute on unlawful practice.” Andrews v. Town of Wallingford, No. 3:16-cv-01232 (JAM),

2017 WL 3588571, at *3 (D. Conn. Aug. 21, 2017) (quoting Gonzalez v. Hasty, 802 F.3d 212, 220

(2d Cir. 2015)). The “continuing violation” rule does not apply to “discrete unlawful acts, even

where those discrete acts are part of a ‘serial violation.’” Gonzalez, 802 F.3d at 220 (alteration

omitted). Nor does it apply “merely because a plaintiff experiences continuing harm from a

defendant’s otherwise discrete time-barred act.” Andrews, 2017 WL 3588571 at *3.

       In this case, Defendants contend that Plaintiffs’ claims premised on the December 12, 2014

wetlands violation is time barred. (Defs. Mot. 9-10; see also AC ¶ 49; Defs. Ex. List, Ex. B.).

Plaintiffs filed this action on December 29, 2017. Accordingly, any claims accruing before

December 29, 2014—such as the December 14, 2014 wetlands violation—fall outside of the

statute of limitations. Plaintiffs, however, argue that the wetlands violation was a continuing

violation because its effects continued past the date it was issued by being “kept on Plaintiffs’



                                                     16
property for months, causing them continuous impairment of their property title.” (Pls. Opp. at

15). The Court disagrees. Regardless of its long-term effects, the issuance of the violation itself

was a “discrete act” that, at most, amounted to a “serial violation.” As such, the wetlands-violation

claim is dismissed with prejudice as time barred. 17

 II.    First Amendment Claim

        Plaintiffs essentially plead two distinct harms to support their First Amendment claim:

(1) Defendant Hay’s infringement of Plaintiffs’ right to complain to the Town (AC ¶¶ 43-48; Pls.

Opp. 6-11); and (2) Defendants’ retaliatory enforcement (and non-enforcement) of the Town Code

(AC ¶¶ 11-40). Defendants first argue that Defendant Hay did not deprive Plaintiffs of an

opportunity to submit grievances to the Town or impermissibly prevent them from speaking during

the “public comment” portion of the Town Board Meeting. (Defs. Mot. 16-18.) Defendants then

maintain that, regarding the enforcement of the Town Code, Plaintiffs have not identified any

chilled speech. (Id. at 18-19.) The Court considers each argument.

     A. First Amendment Claim Against Defendant Hay

     1. Defendant Hay’s Written Communication Requirement

        The First Amendment protects the right to petition the government for a redress of

grievances. Weiss v. Willow Tree Civic Ass’n, 467 F. Supp. 803, 817 (S.D.N.Y. 1979) (explaining

that plaintiffs’ assembling at a public meeting and speaking against a zoning application was

entitled to First Amendment protection). This right to petition, however, “does not include an

absolute right to speak in person to officials.” Piscottano v. Town of Somers, 396 F. Supp. 2d 187,

206 (D. Conn. 2005) (quoting Cronin v. Town of Amesbury, 895 F. Supp. 375, 390 (D. Mass.



17
        Defendants also note that Defendant Stephens made an assessment regarding the legality of the Motocross
        Track in 2006 (See Defs. Ex. B.) To the extent that any of Plaintiffs’ claims are premised on the propriety
        of that 2006 decision, those claims are likewise time barred.

                                                            17
1995)). Indeed, courts within our Circuit have concluded that, so long as a plaintiff has an

opportunity to submit grievances in writing, a defendant has not denied his or her the right to

petition the government. See Prestopnik v. Whelan, 253 F. Supp. 2d 369, 375 (N.D.N.Y. 2003)

(finding no constitutional injury in a refusal to permit plaintiff’s attorney to speak at meeting

because plaintiff could submit grievances in writing).

       Here, Plaintiffs only allege that Defendant Hay instructed them to ensure that any future

communications with him were in writing. (AC ¶ 43.) These allegations do not establish that

Defendant Hay deprived Plaintiffs of an opportunity to raise their grievances with the Town.

Rather, Plaintiffs continued to maintain a written avenue to raise their concerns. See Osborne v.

Fernandez, No. 06-CV-4127 (CS) (LMS), 2009 WL 884697, at *44 (S.D.N.Y. Mar. 31, 2009)

(“Although the Plaintiffs advance allegations that the Defendants violated their First Amendment

rights by ‘determining whom Plaintiffs could and could not speak with, [ ] by prohibiting them

from speaking with other persons with business before the Planning Board,’ and by requiring that

‘all documents be sent only to the Chairman at Town Hall,’ these allegations do not raise the

possibility—nor could they—that the Plaintiffs were literally prohibited from speaking with such

other persons or from submitting such documents to persons other than Defendant Fernandez.”).

Plaintiffs’ conclusory assertion that this requirement was “clearly intended” to prevent Mr.

Santucci from addressing the Board (id. ¶ 44.) does not alter this conclusion. 18




18
       To distinguish cases like Osborne and, specifically, Prestopnik, Plaintiffs’ contend that Hay “limited
       Santucci’s expression of grievances in writing and to Hay alone.” (Pls. Opp. at 10.) This fact is not properly
       before the Court. It does not appear anywhere in the AC, and it is well settled that Plaintiffs may not amend
       a complaint in their opposition. Teletronics Proprietary, Ltd. v. Medtronic, Inc., 687 F. Supp. 832, 836
       (S.D.N.Y. 1988) (“A claim for relief ‘may not be amended by the briefs in opposition to a motion to
       dismiss.’”). In any event, Plaintiffs’ attempt at a distinction is unavailing. Without more facts, there is no
       indication that Plaintiffs would have been denied an opportunity to raise their grievances just because Hay
       requested that they direct their grievances to him in his capacity as Town’s Supervisor.

                                                            18
       In short, Plaintiffs’ claims predicated on Defendant Hay’s directive that their complaints

be in writing fail to state a claim under the First Amendment. The Court thus grants Defendants’

Motion to the extent it applies to Defendant Hay’s written-statement directive.

   2. The “Public Comment” Incident

       When assessing the propriety of government speech restrictions, courts will analyze three

elements: (1) whether the speech is protected by the First Amendment; (2) what is the nature of

the speech’s forum; and (3) whether the “justifications for exclusion from the relevant forum

satisfy the requisite standard.” See Cornelius v. NAACP Legal Defense and Educ. Fund, Inc., 473

U.S. 788, 797 (1985). Because it has concluded that Plaintiffs zoning violation grievances are

protected by the First Amendment, the Court focuses its analyses on the latter two elements.

       There are traditionally four types of forum classifications that will dictate the level of

scrutiny with which a court examines speech restrictions: (1) a traditional public forum; (2) a

designated public forum; (3) a limited public forum; and (4) a nonpublic forum. R.O. ex rel.

Ochshorn v. Ithaca City School Dist., 645 F.3d 533, 539 (2d Cir. 2011). Generally, for traditional

public forums and designated public forums, the government may only impose content-neutral

time, place, and manner restrictions that are “narrowly tailored to serve a significant government

interest,” and it must leave open ample alternative channels of communication. See Hershey v.

Goldstein, 938 F. Supp. 2d 491, 506-07 (S.D.N.Y. 2013) (citing Perry Educ. Ass’n v. Perry Local

Educators’ Ass’n, 460 U.S. 37 (1983)). For limited public forums, the government typically may

impose restrictions on speech if they are “viewpoint neutral and reasonable in relation to the

forum’s purpose.” Hotel Emps. & Rest. Emps. Union, Local 100 of N.Y. v. City of New York Dep’t

of Parks & Recreation, 311 F.3d 534, 546 (2d Cir. 2002). Finally, for nonpublic forums, the




                                                   19
government may apply reasonable restrictions that are “not an effort to suppress expression merely

because public officials oppose the speaker’s view.” Perry Educ. Ass’n, 460 U.S. at 46.

       “Courts have generally held that a public meeting of an elected municipal board . . . is a

limited public forum for the purposes of First Amendment analysis.” Malta v. Slagle, No. 05-CV-

342S, 2007 WL 952045, at *3 (W.D.N.Y. Mar. 29, 2007) (collecting cases from within this

Circuit). This includes the public comment portions of municipal board meetings. See Cipolla-

Dennis v. Cty. of Tompkins, No. 3:18-CV-1241, 2019 WL 2176669, at *6 (N.D.N.Y. May 20,

2019); Smith v. City of Middletown, No. 3:09-cv-1431, 2011 WL 3859738, at *4 (D. Conn. Sept.

1, 2011), aff’d sub nom Smith v. Santangelo, 518 F. App’x 16 (2d Cir. May 1, 2013) (“Numerous

courts have held that city council meetings which have been opened to the public are limited public

fora . . . . [T]he public comment period during the Council meeting [also] constitute[s] a limited

public forum.”). Here, to the extent that Defendants could impose restrictions on Plaintiffs’ speech

at the Town Board Meeting’s “public comment” period, those restrictions needed to be viewpoint

neutral and reasonable. Plaintiffs, however, have not pleaded sufficient facts to establish that

Defendant Hay ran afoul of this constitutional requirement.

       The AC notes that Defendant Hay had “immediately” informed Mr. Santucci at the Town

Board Meeting that the “[public] comment [was] over.” (AC ¶¶ 47-48.) But notably absent from

the AC is an indication of whether there were any content restrictions on the public comment

portion of the meeting. See Smith, 2011 WL 31859738 at *5 (“[I]t is evident that the city council

is entitled to restrict public comment at its meetings to topics on the agenda.”). Nor does the AC

establish that, unlike Mr. Santucci, other individuals were permitted to address the Town Board

about issues related to the Town’s zoning code, such that the Court could reasonably infer that

Defendant Hay was specifically targeting Plaintiffs’ viewpoint. See Weinberg v. Vill. of Clayton,



                                                    20
N.Y., No. 5:17-cv-00021 (BKS/ATB), 2018 WL 5777292, at *6-7 (N.D.N.Y. Nov. 2, 2018)

(concluding that plaintiffs sufficiently stated a First Amendment claim by alleging that defendant

specifically changed rules regarding “public comment” period after plaintiffs’ repeated attempts

to address an issue at public meetings). Overall, the threadbare, conclusory allegations about

Defendant Hay’s conduct at Town Board Meeting fail to state a plausible claim under the First

Amendment. The Court, accordingly, dismisses, without prejudice, Plaintiffs claims related to

Defendant Hay’s actions at the Town Board Meeting.

   B. Enforcement of Town Codes

       To succeed on a First Amendment retaliation claim, a plaintiff must establish that (1) he or

she has a right protected by the First Amendment; (2) the defendant’s actions were “motivated or

substantially caused” by the exercise of that right; and (3) the defendant’s actions caused plaintiff

some type of injury. Dorsett v. Cty. of Nassau, 732 F.3d 157, 160 (2d Cir. 2013)

       As an initial matter, the right to complain to public officials about zoning violations is

protected by the First Amendment. See Gagliardi v. Vill. of Pawling, 18 F.3d 188, 194 (2d Cir.

1994) (citing Franco v. Kelly, 854 F.2d 584, 589 (2d Cir. 1988)). Here, Plaintiffs repeatedly

notified Defendants of alleged zoning violations at 7 Shady Lane. This was protected conduct.

       The AC also sufficiently establishes a harm related to Defendants’ conduct. In general,

“private citizens claiming retaliation” have often been required to show an “‘actual chill’ in their

speech as a result.” Zherka v. Amicone, 634 F.3d 642, 645 (2d Cir. 2011). To this end, Defendants

argue here that Plaintiffs’ speech was never chilled because of the enforcement or nonenforcement

of the Town’s zoning laws. (Defs. Mot. 18-19.) The Court agrees. Plaintiffs’ allegations, in fact,

support an inference that they continued to voice their concerns despite Defendants’ conduct. (See,

e.g., AC ¶ 17.) Plaintiffs’ continued outspokenness, however, does not end the harm inquiry.



                                                     21
       “Chilled speech is not the sine qua non of a First Amendment claim.” Dorsett, 732 F.3d

at 160. Instead, a plaintiff can establish a First Amendment harm by showing that the retaliatory

conduct either adversely affected his or her speech or caused plaintiff to suffer some other concrete

harm. Id. Plaintiffs here have sufficiently alleged tangible harms from Defendants’ alleged

disparate enforcement of the Town’s zoning codes. These harms included being forced, because

of Defendants’ conduct, to defend against a “costly and selective enforcement action” regarding

the addition of fill to their property (id. ¶ 36), and to “expend[] [] substantial money to secure

expert assistance” to resolve their property’s grading issues (id. ¶ 23). Plaintiffs have also alleged

that the Motocross Track “generat[ed] obnoxious noise and dust,” which has ‘adversely affect[ed]

and disturb[ed]” them. (Id. ¶ 14.) As pleaded, these harms could support a plausible claim. 19

       Notwithstanding the above, Plaintiffs’ claim falters when establishing the requisite nexus

between Plaintiffs’ protected conduct and Defendants’ purported retaliation. In general, “[t]he

ultimate question of retaliation is a defendant’s motive and intent.” Gagliardi, 18 F.3d at 195.

Motive and intent, however, are “difficult to plead with specificity in a complaint.” Id. For this

reason, a plaintiff can establish a retaliatory motive by pointing to circumstantial evidence. Lang

v. Town of Tusten, N.Y., No. 14 CV 4136 (VB), 2015 WL 5460110, at *6 (S.D.N.Y. Aug. 6, 2015)

(citing Hartman v. Moore, 547 U.S. 250, 260 (2006)). This includes showing unequal treatment


19
       Defendants argue that Plaintiffs’ claims are not ripe because they failed to exhaust administrative remedies.
       (Defs. Mot. 19.) The Court disagrees. “[I]n the First Amendment context, the ripeness doctrine is somewhat
       relaxed.” Dougherty v. Town of N. Hempstead Bd. of Zoning Appeals, 282 F.3d 83, 90 (2d Cir. 2002). To
       this end, courts have held that claims of First Amendment retaliation need not undergo a ripeness inquiry
       where there is an immediate injury and “pursuit of a[n] [] administrative decision would do nothing” to
       further define it. Lang, 2015 WL 5460110 at *4. Here, although Plaintiffs’ pursuit of a zoning appeal could
       potentially reverse their fortunes, they have plausibly alleged the types of injuries that have already occurred
       and are defined enough at this juncture. The court’s holding in Rosendale v. Brusie, No. 07-CV-8149 (CS),
       2009 WL 778418, at *7 (S.D.N.Y. Mar. 25, 2009)—upon which Defendants rely—does not suggest
       differently. There, plaintiff challenged defendants’ issuance of a special use permit and subsequent failure
       to enforce it. Id. at *1. The court, however, concluded that defendants’ enforcement decision had not
       produced an immediate injury, noting plaintiff’s failure to adhere to the Second Circuit’s same conclusion in
       a related action, Rosendale v. LeJeune, 223 F. App’x 51 (2d Cir. 2007). There was no indication that plaintiff
       had pleaded any type of immediate harms that would have obviated the ripeness issue flagged by the court.

                                                             22
by a defendant or an ongoing campaign of adverse action. See Hampton Bays Connections, Inc.

v. Duffy, 127 F. Supp. 2d 364, 374 (E.D.N.Y. 2001).

       Although, in general, “it is sufficient to allege facts from which a retaliatory intent on the

part of defendants can reasonably be inferred,” Gagliardi¸ 18 F.3d at 195, a plaintiff must

nevertheless establish a “sufficient nexus between the protected conduct and the alleged retaliatory

action.” Heusser v. Hale, No. 3:07-cv-1660 (PCD), 2008 WL 2357701, at *3 (D. Conn. June 5,

2008); accord Gagliardi, 18 F.3d at 915 (concluding that the plaintiff sufficiently pleaded intent

by showing, through a detailed chronology, that defendants “undertook a purposeful aggravated

and persistent course of conspiratorial noncompliance and nonenforcement of [] pertinent

municipal, zoning, noise and safety ordinances, rules, regulations and laws” in “response” to First

Amendment conduct); Duffy, 127 F. Supp. 2d at 374 (finding a “clear causal chain” where plaintiff

alleged, among other things, that defendants threatened to make it difficult to develop plaintiff’s

property, attempted to impose additional requirements for a permit application, issued a

moratorium on such applications, and expressed an explicit intent to block plaintiff’s development

of its property, all upon plaintiff’s exercise of his protected rights). “Bald and uncorroborated

allegations of retaliation” will not suffice. Gagliardi, 18 F.3d at 195.

       In this case, the crux of Plaintiffs’ retaliation claim is that Defendants seemingly ignored

Heinecke’s violation of the Town’s zoning laws or erroneously interpreted the law in his favor.

Plaintiffs further aver that Defendants opted to pursue enforcement actions against them while

declining to hold Heinecke accountable. According to Plaintiffs, Defendants retaliated because of

Plaintiffs’ repeated voicing of their concerns to the Town’s officials.

       At bottom, the AC is problematically sparse on details establishing a causal chain between,

or clear retaliatory chronology underlying, Plaintiffs’ protected speech and Defendants’ conduct.



                                                     23
For their part, Plaintiffs explain that they made “several complaints” (AC ¶ 15) and identify a

laundry list of alleged actions and inactions by Defendants. But Plaintiffs make no effort to tie

these together. For example, in many cases, Plaintiffs failed to provide a specific date or period

when they engaged in First Amendment conduct. 20 (See, e.g., id. ¶¶ 22, 24, 28, 30, 32, 34, 37.)

Similarly, for many of the allegations of purported enforcement impropriety—whether related to

not enforcing the Town Code against Heinecke or enforcing it against Plaintiffs—the AC does not

identify, among other things, how close in time Plaintiffs’ grievances were to Defendants’

subsequent enforcement conduct (or even whether one preceded the other), or how any specific

instances of non-enforcement were related to Plaintiffs’ conduct. 21 (See, e.g., id. ¶¶ 23, 27, 29, 33,

36, 38, 40.) In some case, there is no indication beyond conclusory statements of what was the

retaliation. (See, e.g. id. ¶¶ 21.)

        Even when the AC does identify distinct dates of alleged misconduct, it is devoid of

sufficient, non-conclusory facts that tie together the protected speech and the purported


20
        The Court briefly addresses Plaintiffs’ contention that they can use discovery to discern when they
        “complained about the on-going illegal conduct of the Heinecke’s.” (Pls. Opp. at 14.) Such an assertion is
        plainly contrary to the spirit of the federal pleading standard. Plaintiffs (and their counsel) well know it is
        imperative that, to set forth a well-pleaded, plausible claim, a complaint must “contain sufficient factual
        matter” that does not simply amount to conclusory statements and threadbare recitals of elements. See Iqbal,
        556 U.S. at 678. Discovery is not a vehicle to get around that standard. As the Court explained in Twombly:

                 It is no answer to say that a claim just shy of a plausible entitlement to relief can,
                 if groundless, be weeded out early in the discovery process. . . . [I]t is only by
                 taking care to require allegations that reach the level suggesting [a plausible
                 claim] that we can hope to avoid the potentially enormous expense of discovery
                 in cases with no ‘reasonably founded hope that the [discovery] process will reveal
                 relevant evidence’ to support [that] claim.

        Twombly, 550 U.S. at 560 (quoting Dura Pharm., Inc. v. Broudo, 544 U.S. 336, 347 (2005) (emphasis added).
        Here, Plaintiffs bring a complaint premised, in part, on their exercise of First Amendment rights. In doing
        so, they should be able to identify when—or at least a timeframe—they engaged in that protected conduct.
        Their failure to do so here does not entitle them to discovery as matter of course.
21
        Plaintiffs’ allegation that their ignoring of Defendant Stephens warning about the Town “mak[ing] it
        difficult” to develop Plaintiffs’ property led to “the results set forth infra [i.e., AC paragraphs 18-51]”
        (AC ¶ 17) does not cure the AC’s infirmities. There are simply not enough facts to establish a coherent
        timeline or causal chain, and, in fact, several of the incidents that are detailed in the subsequent paragraphs
        occurred before the alleged April 26, 2017 incident. (See, e.g., id. ¶¶ 18-21, 39.)

                                                               24
misconduct. For example, in addition to flagging the June 12, 2017 opinion, Plaintiffs identify

two discrete, unconnected statements by two separate individuals, Defendants Levine and

Stephens, to establish intent: (1) Defendant Levine’s claim around December 14, 2015 that “a lot”

of Plaintiffs would go away if Plaintiffs acquiesced to Heinecke’s land-use demands (AC ¶ 20);

and (2) Defendant Stephens’s statement to Plaintiffs’ counsel, following Plaintiffs’ complaint

made on or around April 26, 2017, that “the Town would make it difficult” for Plaintiffs if they

continued to express their opinion that the Motocross Track was illegal (id.¶ 16). 22 Although

concerning, these statements, alone, do not “nudge[] [Plaintiffs’] claim[] . . . across the line from

conceivable to plausible” when it comes to establishing a retaliatory motivation. Iqbal, 556 U.S.

at 680. Indeed, the AC does not sufficiently connect them to any purported retaliatory conduct.

For example, there is no indication of how Defendant Stephens’s position influenced Defendant

Levine’ June 12, 2017 report, if at all. 23 Simply put, the AC falls far short of setting forth a

“connection, temporal or otherwise,” that would “render[] plausible the conclusion that

[Defendants’] actions were undertaken to retaliate against [Plaintiffs] for [their] protected speech.”

See Rankel v. Town of Somers, 999 F. Supp. 2d 527, 541-42 (S.D.N.Y. 2014) (finding no causal

connection where plaintiff (1) provided conclusory allegations that “[did] not specify when ‘he

spoke out against Town corruption’ or establish “how [his] speech resulted in adverse action”; and

(2) if there were specific dates, offered no supporting facts establishing that defendant’s conduct

was a response to his statements).




22
       Plaintiffs also allege that Defendant Levine “publicly criticized” Mr. Santucci because of their grievances.
       (AC ¶ 4.) But Plaintiffs offer no specifics. Rather, they simply contend, in conclusory fashion, Defendant
       “admittedly” criticized Mr. Santucci “because [he] ha[d] repeatedly engaged in First Amendment protected
       [conduct] challenging [Defendant] Levine with respect to zoning issues pertaining to the Santucci property
       and that of Heinecke.” (Id.) This allegation cannot support a plausible claim under the First Amendment.
23
       Of note, Defendant Levine’s report indicates that Defendant Stephens’s opinions were, in fact, excluded from
       his assessment. (Defs. Ex. List, Ex. D at 1.)

                                                           25
         In conclusion, the AC has failed to establish a clear nexus between Defendants' retaliatory

conduct and Plaintiffs' protected speech. Without that requisite nexus, the Court cannot conclude,

even drawing all favorable inferences in their favor, that Plaintiffs have plausibly alleged a First

Amendment claim based on Defendants' purported retaliatory conduct.                Plaintiffs' First

Amendment retaliation claim is therefore dismissed in its entirety, without prejudice.

                                          CONCLUSION

         For the foregoing reasons, Defendants' motion to dismiss is GRANTED. Plaintiff shall

have until September 12, 2019 to file a second amended complaint concerning those claims

dismissed without prejudice. Otherwise said claims shall be deemed dismissed with prejudice.

Should Plaintiffs file a second amended complaint, Defendants will have thirty days from the date

of the complaint's filing to answer or respond.

         The Clerk of the Court is respectfully directed to terminate the motion at ECF No. 43.

Dated:    August 8, 2019                                     SO ORDERED:
          White Plains, New York



                                                         NELSON S. ROMAN
                                                       United States District Judge




                                                     26
